UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6475



ROBERT WILLIAM LEE,

                                            Plaintiff - Appellant,

          versus

DR. LEE; DR. ANDERSON; NURSE WOODS; NURSE
ALEXANDER; NURSE CASHWELL,

                                           Defendants - Appellees,

          and

DR. SUTHER; JOHN DOE, Sgt.; NURSE JACOBS;
NURSE SUTTON; JOHN DOE, Dr.; DR. PARFITT; CAPE
FEAR VALLEY HOSPITAL; DR. WHITEHURST; DURHAM
REGIONAL HOSPITAL; DR. GRIMES,

                                                        Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, District
Judge. (CA-94-271-5-BR, CA-94-455-5-BR)


Submitted:   June 28, 1996                 Decided:   July 23, 1996

Before HALL, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Robert William Lee, Appellant Pro Se. Jane Ray Garvey, OFFICE OF
THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Robert W. Lee appeals from the district court's orders denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's orders and opinion accepting

the magistrate judge's recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. Lee
v. Suther, Nos. CA-94-271-5-BR; CA-94-455-5-BR (E.D.N.C. Oct. 27,

1994; June 23, Aug. 16 and Aug. 28, 1995; Feb. 29, 1996). We dis-

pense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2